The plaintiff in error, hereinafter called the defendant, was by information jointly charged with Dick McGhee and Glen Carrigan, of conjoint robbery, was tried separately and convicted, and his punishment fixed at imprisonment in the state penitentiary for a period of eight years.
The record in this case was filed in this court August 15, 1932; no brief has been filed in support of the defendant's assignment of errors. *Page 216 
A careful examination of the record discloses no fundamental errors, and the evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed.
EDWARDS and CHAPPELL, JJ., concur.